 



NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS PROMISSORY HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

MGT Capital Investments, Inc.

 

Promissory Note

 

Issuance Date: May 23, 2018 Original Principal Amount:   $600,000 Note No.
GEMNOTE3 Consideration Paid at Close:   $500,000

 

FOR VALUE RECEIVED, MGT Capital Investments, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of Gemini Special Opportunities
Fund, LP or registered assigns (the “Holder”) the amount set out above as the
Original Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date (as defined below), acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest (“Interest”) on
any outstanding Principal at the applicable Interest Rate from the date set out
above as the Issuance Date (the “Issuance Date”) until the same becomes due and
payable, upon the Maturity Date or acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof).

 

The Original Principal Amount is $600,000 (six hundred thousand dollars) plus
accrued and unpaid interest and any other fees. The Consideration is $500,000
(five hundred thousand dollars) payable by wire transfer. The Holder shall pay
$500,000 of Consideration upon closing of this Note. For purposes hereof, the
term “Outstanding Balance” means the Original Principal Amount, as reduced or
increased, as the case may be, pursuant to the terms hereof, breach hereof or
otherwise, plus any accrued but unpaid interest, collection and enforcements
costs, and any other fees or charges incurred under this Note.

 

(1) GENERAL TERMS

 

(a) Payment of Principal. The “Maturity Date” shall be March 23, 2019, and may
be extended at the option of the Holder in the event that, and for so long as,
an Event of Default (as defined below) shall not have occurred and be continuing
on the Maturity Date (as may be extended pursuant to this Section 1) or any
event shall not have occurred and be continuing on the Maturity Date (as may be
extended pursuant to this Section 1) that with the passage of time and the
failure to cure would result in an Event of Default.

 

(b) Interest. An interest charge of zero percent (0%) per annum (“Interest
Rate”) shall accrue. Interest hereunder shall be paid on the Maturity Date to
the Holder or its assignee in whose name this Note is registered on the records
of the Company regarding registration and transfers of Notes.

 

(c) Security. This Note is not secured.

 

(d) Pre-Payment. The Company will be allowed to pre-pay the note to the Holder
in whole or in part at any time without any a pre-payment penalty.

 

 

 



 

(2) EVENTS OF DEFAULT.

 

(a) An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i) The Company’s failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Note (including, without
limitation, the Company’s failure to pay any redemption payments or amounts
hereunder) or any other Transaction Document;

 

(ii) The Company or any subsidiary of the Company shall commence, or there shall
be commenced against the Company or any subsidiary of the Company under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any subsidiary of the Company commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 61 days; or the Company or any
subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;

 

(iii) The Company or any subsidiary of the Company shall default in any of its
obligations under any other Note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created; and

 

(iv) The Common Stock is suspended or delisted for trading on the Over the
Counter Bulletin Board market (the “Primary Market”).

 



(v) The Company’s Common Stock trades at or below a price of $0.01 as reported
by the OTC Markets website.

 

(vi) The Company loses its status as “DTC Eligible.”

 

(vii) The Company shall become late or delinquent in its filing requirements as
a fully-reporting issuer registered with the Securities & Exchange Commission,
subject to a 30-day cure period.

 

(b) Upon the occurrence of any Event of Default, the Outstanding Balance shall
immediately increase to 120% of the Outstanding Balance immediately prior to the
occurrence of the Event of Default (the “Default Effect”). The Default Effect
shall automatically apply upon the occurrence of an Event of Default without the
need for any party to give any notice or take any other action. Upon the
occurrence of any Event of Default, the Note shall become immediately due and
payable and the Borrower shall pay to the Holder, in full satisfaction of its
obligations hereunder, the Outstanding Balance, all without demand, presentment
or notice, all of which hereby are expressly waived, together with all costs,
including, without limitation, legal fees and expenses, of collection, and the
Holder shall be entitled to exercise all other rights and remedies available at
law or in equity.

 



 

 

 

(3) MANDATORY MONTHLY PAYMENTS. Beginning on July 23, 2018 and continuing on the
23rd of every consecutive calendar month, the Company shall make a cash payment
in the amount of $66,666.66 to the Holder (the “Monthly Payment”). If the 23rd
of any calendar month is not a business day, then the Company shall make the
Monthly Payment on the next business day.

 

(4) REISSUANCE OF THIS NOTE.

 

(a) Assignability. The Company may not assign this Note. This Note will be
binding upon the Company and its successors and will inure to the benefit of the
Holder and its successors and assigns and may be assigned by the Holder to
anyone of its choosing without Company’s approval.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.

 

(5) NOTICES. Any notices, consents, waivers or other communications required or
permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
(iii) upon receipt, when sent by email; or (iv) one (1) Business Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be those set forth in the communications
and documents that each party has provided the other immediately preceding the
issuance of this Note or at such other address and/or facsimile number and/or to
the attention of such other person as the recipient party has specified by
written notice given to each other party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (i) given by the
recipient of such notice, consent, waiver or other communication, (ii)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (iii) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

The addresses for such communications shall be:

 

If to the Company, to:

 

MGT Capital Investments, Inc.

512 S. Mangum Street Suite 408

Durham, NC 27701

Attn: Robert Ladd

Email: rladd@mgtci.com

 

If to the Holder:

 

GEMINI SPECIAL OPPORTUNITIES FUND, LP

1075 Valleyside Lane

Eninitas, CA 92024

Attn: Steven Winters

Email: Steve@GeminiStrategies.com

 

 

 



 

(6) APPLICABLE LAW AND VENUE. This Note shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
conflicts of laws thereof. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of California or in the federal courts located in the city
and county of San Diego, in the State of California. Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.

 

(7) WAIVER. Any waiver by the Holder of a breach of any provision of this Note
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note. The failure of
the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver must be in writing.

 

IN WITNESS WHEREOF, the Company has caused this Promissory Note to be duly
executed by a duly authorized officer as of the date set forth above.

 



  COMPANY:       MGT Capital Investments, Inc.         By: /s/ Robert Ladd  
Name: Robert Ladd   Title: President and Chief Executive Officer

 



 

 





